     Case 1:19-cv-01504-SHR-EB Document 57 Filed 08/25/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LEWIS,                        :
    Plaintiff                       :
                                    :            No. 1:19-cv-1504
           v.                       :
                                    :            (Judge Rambo)
SUPERINTENDENT                      :
MASON, et al.,                      :
    Defendants                      :

                                 ORDER

     AND NOW, on this 25th day of August 2020, for the reasons set forth in

the Memorandum accompanying this Order, IT IS ORDERED THAT

Plaintiff’s motion to compel (Doc. No. 52) is GRANTED IN PART and DENIED

AS MOOT IN PART, as follows:

     1.    The motion (Doc. No. 52) is GRANTED to the extent that Defendants
           are directed to produce the A-ISO camera cell video footage from June
           29, 2019, beginning at 12:00 a.m., to 12:00 a.m. on June 30, 2019; and

     2.    The motion (Doc. No. 52) is DENIED AS MOOT with respect to
           Plaintiff’s request concerning RN Nichols’ medical notes from June 29,
           2019.

                                          s/ Sylvia H. Rambo
                                          United States District Judge
